556 F.2d 276
Orzell BILLINGSLEY, Sr., Mrs. Blanche McSwain, and Mrs.Essie Mae Rice, Plaintiffs-Appellants,v.George G. SEIBELS, Jr., Individually and as Mayor of theCity of Birmingham, Alabama, et al., Defendants-Appellees.
No. 76-3568

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 21, 1977.Rehearing Denied Aug. 24, 1977.
Orzell Billingsley, Jr., Birmingham, Ala., for plaintiffs-appellants.
James G. Adams, III, Herbert Jenkins, Jr., Birmingham, Ala., for City defendants-appellees.
Douglas P. Corretti, Samuel Maples, Birmingham, Ala., for American Title Ins.
Appeal from the United States District Court for the Northern District of Alabama.
Before THORNBERRY, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
Affirmed. See Billingsley v. Seibels, 433 F.Supp. 1 (N.D.Ala.1976).


2
Appellants seek to distinguish the principle of Jennings v. Caddo Parish School Bd., 531 F.2d 1331 (5th Cir.), cert. denied, 429 U.S. 897, 97 S.Ct. 260, 50 L.Ed.2d 180 (1976) on the ground that they were defendants in a state court action, rather than plaintiffs.  This distinction does not appear to be sufficient to bring appellants within the rule announced in England v. Louisiana State Board of Medical Examiners, 375 U.S. 411, 84 S.Ct. 461, 11 L.Ed.2d 440 (1964).  See Brown v. Chastain, 416 F.2d 1012 (5th Cir. 1969), cert. denied, 397 U.S. 951, 90 S.Ct. 976, 25 L.Ed.2d 134 (1970).



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I